Poch, J. This cause coming on to be heard on the joint stipulation of the parties and the Court being fully advised in the premises: Finds, that although the Court is not bound by the stipulation of the parties, the Court does nevertheless lend great weight and credence to the parties’ stipulations and encourages agreements which avoid unnecessary litigation when investigations by the parties themselves demonstrate to those parties the relative accuracy of the others’ positions. In reviewing the second amended complaint along with the letter of December 9, 1982, from the Illinois Department of Transportation and the letter of March 24, 1983, from the Claimants’ counsel Mark A. Heifers as to the wisdom of this joint stipulation now before the Court. It is therefore ordered, that the following awards be granted: $3,060.00 to Commercial Union Insurance Company $ 440.09 to Argonaut Insurance Company $1,470.00 to Home Indemnity Company